Citation Nr: 0823954	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  06-14 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
hiatal hernia, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for postoperative 
ventral hernia, currently evaluated as 20 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from February 1977 to January 
1980.  

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from May 2004 and April 2005 rating decisions of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in St. Louis, Missouri.

The May 2004 rating decision denied entitlement to ratings in 
excess of 30 and 20 percent for postoperative hiatal and 
ventral hernias, respectively.  The April 2005 rating 
decision denied entitlement to a TDIU.


The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran's 
hiatal hernia has been manifested by epigastric pain, 
pyrosis, nausea, very slow swallowing, but without 
hematemesis, melena, moderate anemia or symptoms productive 
of severe impairment of health.

2.  At no time throughout the rating period on appeal has the 
veteran's ventral hernia been described as large, and the 
evidence has not shown that the veteran's hernia is not well 
supported by a belt under ordinary conditions.

3.  The competent evidence reveals a tender abdominal scar as 
a postoperative residual of the ventral hernia.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for postoperative hiatal hernia have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 
(2007).

2.  The criteria for an evaluation in excess of 20 percent 
for postoperative ventral hernia have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7339 
(2007).

3.  The criteria for entitlement to a separate 10 percent 
evaluation for a tender scar of the abdomen, postoperative 
residual of the ventral hernia, have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.118, Diagnostic Code 7804 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

Regarding the increased rating claims, VA issued a VCAA 
notice letter to the veteran dated in January 2004.  The 
letter informed the veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Further, if the DC 
(Diagnostic Code) under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant DC, which typically provide 
for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. 

In the case currently before the Board, the January 2004 VCAA 
notice letter did not make specific reference to the relevant 
diagnostic codes and other applicable information.  As such, 
this error is presumed prejudicial.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the Federal Circuit stated 
that all VCAA notice errors are presumed prejudicial and 
require reversal unless the VA can show that the error did 
not affect the essential fairness of the adjudication.  To do 
this, the VA must show that the purpose of the notice was not 
frustrated, such as by demonstrating that any defect was 
cured by actual knowledge on the part of the claimant, that a 
reasonable person could be expected to understand from the 
notice what was needed, that a benefit could not have been 
awarded as a matter of law, or perhaps where the claimant has 
stated that he or she has no further evidence to submit, or 
where the record reflects that VA has obtained all relevant 
evidence.  There must be a demonstration that there was no 
prejudicial error.  See Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  In order for the Court to be persuaded that 
no prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).   

The Court has stated that "[n]othing in law or common sense 
supports a conclusion that the Court should put on blinders 
and ignore [the 'extensive administrative appellate process'] 
or a conclusion that a notice error prior to the initial 
decision by the Secretary could not be rendered non-
prejudicial when the full panoply of administrative appellate 
procedures established by Congress are provided to the 
claimant.  It is well settled that a remand is not warranted 
when no benefit would flow to the claimant."  See Vazquez-
Flores, 22 Vet. App. at 46.  In the present case, the 
claimant demonstrated actual knowledge of what was needed to 
establish the increased rating claims.  Actual knowledge is 
established by statements by the claimant and the claimant's 
attorney on appeal demonstrating an awareness of what was 
necessary to substantiate the claims for higher ratings.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  
Further, the Board has also considered the veteran's 
representation by a private attorney.  In this regard, the 
Court has noted that representation by counsel at the agency 
level "is a factor that must be considered when determining 
whether that appellant has been prejudiced by any notice 
error."  Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  
Additionally, the May 2004 Statement of the Case included 
descriptions of regulations applicable to rating 
disabilities, as well as the rating formula for all possible 
schedular ratings for the diagnostic codes under which the 
veteran's current ratings are assigned.  As such, the failure 
to include such notice in the VCAA letter did not prejudice 
the veteran here.  The correspondence from VA also failed to 
discuss the law pertaining to assignment of effective dates.  
However, because the instant decision denies the veteran's 
claims for increased ratings, no effective dates will be 
assigned.  As such, the absence of notice as to effective 
dates does not prejudice the veteran here.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error and the appellant has not been prejudiced 
thereby.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial to him. 

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Records from the 
Western Missouri Correctional Facility are also in the claims 
file.  Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board notes that 
the veteran declined to exercise his right to have a hearing.  
See Substantive Appeals, each received in May 2006.  The 
Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claims.  

The Board notes that records of the veteran's reported 
treatment from February 1980 to present at the VA Medical 
Center in Jackson, Mississippi were requested.  A response 
from that VA facility received in February 2006 indicates 
that such records were not in the computer system and there 
was no locator card.  As such, the Board finds that a 
reasonable effort has been made to locate these records and 
it finds that further development would serve no useful 
purpose and would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.

Legal criteria and analysis
 
The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  Id. § 4.1.  Nevertheless, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

In a statement received in December 2003, the veteran 
contends that his service-connected hiatal and ventral 
hernias have increased in severity and warrant higher 
ratings.  As the veteran's claim was received by VA in 
December 2003, the rating period on appeal is from December 
2002, one year prior to the date of receipt of the increased 
rating claim.  38 C.F.R. § 3.400(o)(2) (2007).  However, in 
accordance with 38 C.F.R. §§ 4.1 and 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the history of the 
disability is for consideration in rating a disability.

A.  Increased rating claims- Hiatal hernia and ventral hernia

The Board notes that the veteran's hiatal hernia has been 
evaluated as 30 percent disabling under 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  Additionally, the Board notes that the 
veteran's ventral hernia has been evaluated as 20 percent 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7339.  

According to 38 C.F.R. § 4.114, ratings under certain 
diagnostic codes for gastrointestinal conditions are not to 
be combined with each other; rather, a single evaluation will 
be assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  More specifically, 
ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, will not be combined with 
each other.  A single rating will be assigned under the 
diagnostic code that reflects the predominant disability 
picture, with elevation to the next higher rating where the 
severity of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.  In this regard, the Board finds that 
Diagnostic Code 7346, currently assigned for the veteran's 
postoperative hiatal hernia best reflects the veteran's 
predominant disability picture.

Pursuant to Diagnostic Code 7346, a 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  The next-higher (and 
maximum available schedular rating) 60 percent rating is 
warranted for a hiatal hernia with symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health. 

Diagnostic Code 7339 provides ratings for postoperative 
ventral hernia.  A 20 percent rating is warranted for a small 
postoperative ventral hernia, not well supported by belt 
under ordinary conditions, or healed ventral hernia or 
postoperative wounds with weakening of abdominal wall and 
indication for a supporting belt.  The next-higher 40 percent 
rating is warranted for a large postoperative ventral hernia, 
not well supported by belt under ordinary conditions.  

Upon April 2004 VA digestive examination the veteran reported 
severe epigastric burning and slow deglutition.  He also 
reported severe gas and bloating, which are continuous 24 
hours a day.  He noted that the use of the medications 
Prilosec and Zantac have provided very little benefit.  He 
further noted almost constant nausea.  Physical examination 
revealed a well-developed and minimally overweight veteran 
with an aura of depression.  The VA examiner noted a 
recurrent left ventral hernia, which measured 3.5 centimeters 
(cm) and was reducible.  The veteran's liver, kidneys and 
spleen were not palpable.  Palpation to the veteran's abdomen 
revealed tenderness in the epigastrium, right upper quadrant, 
left lower quadrant, and left lower-mid abdomen.  There were 
no masses.  Further, there was no evidence of an inguinal 
hernia.  It was noted that the veteran had a completely 
normal bowel habit without rectal bleeding or black, tarry 
stools.  The diagnosis was status hiatus hernia and stomach 
surgery in 1979 with subsequent symptoms of gastroesophageal 
reflux disease with an inability to vomit, and status (at 
least) two ventral hernia repairs with recurrent left upper 
incision hernia were noted.  

A May 2004 esophagogastroduodenoscopy (EGD) revealed a normal 
hypopharynx, pylorus, and duodenum.  The EGD also revealed 
evidence of fundoplication in the stomach and probable 
Barrett's esophagus and savary esophageal dilation.

A November 2004 VA treatment record revealed complaints of 
recurrence incisional hernia epigastrium.  Physical 
examination of the veteran's abdomen reflected that it was 
soft and without palpable masses/tendeness/hepato-
splenomegaly.  The examination was positive for a small 
hernia, superior aspect midline incision with approximately 3 
cm defect that was nontender and present with valsalva only.  
The veteran had normal bowel sounds.  

A report of an April 2006 VA digestive examination reflects 
that the veteran, at that time, had a recurrent left upper 
incisional hernia that is not especially painful, but 
nonetheless was a bulging mass with tensing of the abdominal 
muscles.  This hernia does not keep him awake at night and he 
was using no treatment either medically or with supportive 
belts or wraps.  A 4 x 5 cm ventral hernia was noted, which 
protruded 1.5 cm with abdominal muscle tension.  It was 
further noted that the ventral hernia was very slightly 
tender.  

A report of an April 2006 VA esophagus and hiatal hernia 
examination reflects the veteran had dysphagia and was unable 
to swallow any food that had not been pureed or ground.  The 
veteran also had pyrosis and epigastric pain.  The VA 
examiner noted that the veteran did not have hematemesis or 
melena, but that he had upper gastrointestinal bleeding in 
the late 1970s.  The veteran did not have regurgitation, but 
he did get nausea.  The veteran reported taking omeprazole 
and metoclopramide (Reglan).  His bowel habits were 
essentially normal.  Physical examination revealed a well-
developed, adequately nourished, and very slightly overweight 
male.  Bowel sounds were normal.  

The medical evidence of record, as noted above shows that the 
veteran's postoperative hiatal hernia is manifested by 
persistent epigastric pain, dysphagia, pyrosis, slow 
deglutition, and nausea.  However, the medical evidence of 
record does not show that the veteran has hematemesis, 
melena, or anemia.  See April 2006 VA esophagus and hiatal 
hernia examination report.  The medical evidence also fails 
to show that the veteran's hiatal hernia is productive of 
severe impairment of health.  In this regard, the report of 
the April 2004 VA examination reflects a well-developed and 
minimally overweight veteran.  Two years later, the report of 
the April 2006 VA hiatal hernia examination similarly 
reflects a well-developed, adequately nourished, and very 
slightly overweight male.  Based on the foregoing, the Board 
finds that the evidence does not demonstrate material weight 
loss or severe impairment of health.  Accordingly, the Board 
finds that a rating in excess of 30 percent is not warranted 
for the veteran's service-connected postoperative hiatal 
hernia.  

Further, after review of the evidence presented in this case, 
the Board finds that it does not demonstrate that the 
appellant's ventral hernia is large.  The veteran's hernia, 
while recurrent, and sometimes painful, has not been 
described as large.  Indeed, the November 2004 VA treatment 
record reflects that the ventral hernia was described as 
"small."  See also April 2004 VA examination report 
(describing the ventral hernia as reducible).  Additionally, 
the April 2006 VA digestive examination report reflects that 
the veteran was not using treatment-either medically or with 
supportive belts or wraps.  The Board finds no other 
diagnostic codes are applicable to the veteran's service-
connected ventral hernia.

In conclusion, the Board finds that currently assigned 
ratings for the veteran's service-connected postoperative 
hiatal and ventral hernias are appropriate.  Further, the 
Board finds that the clinical evidence of record covering the 
rating period on appeal does not show distinct time periods 
exhibiting symptoms warranting staged evaluations.  Hart, 21 
Vet. App. at 509-10.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Other considerations- separate rating for abdominal scar

It is noted that except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (2007) (noting that the evaluation 
of the same disability under various diagnoses is to be 
avoided).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 6 Vet. App. at 262.

In the present case, the record establishes that the veteran 
has an abdominal scar.  Upon VA examination in April 2004, it 
was noted that the veteran's abdomen had a 29 cm scar 
beginning at the xiphoid process and extending inferiorly, 
which was 2 to 2.5 cm wide, at the very upper end and 
slightly to the left.  The April 2006 VA digestive 
examination report reflects the presence of a lengthy midline 
scar from several previous hernia repairs.  The scar measured 
28 cm in length and 2 cm in width.  The VA examiner noted 
that the scar was slightly depigmented and slightly depressed 
with tenderness throughout the course of the scar.  The April 
2006 VA hiatal hernia examination reflects that the 
epigastrium was tender over the entire course of the scar-
greatest in the epigastrium.  

Given the objective findings noted at the April 2006 VA 
examinations, there is no support for a separate rating on 
the basis of a disfiguring or unstable scar.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7802 and 7803 (2007).  However, the 
2006 VA examinations' objective findings indicate tenderness 
of the abdominal scar.  It appears that the tenderness 
emanates from the scar itself and not from the underlying 
hernias.  The Board acknowledges that the veteran has not 
reported any problems with the abdominal scar.  Even so, 
based on the objective findings of the 2006 VA examinations 
and with resolution of doubt in the veteran's favor, the 
Board finds that a separate 10 percent evaluation is 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 for 
the veteran's abdominal scar.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

B.  Extraschedular consideration for increased rating claims

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, referral for the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to a rating in excess of 30 percent for 
postoperative hiatal hernia is denied.

Entitlement to a rating in excess of 20 percent for 
postoperative ventral hernia is denied.

A separate 10 percent rating for painful abdominal scar, 
postoperative residual of ventral hernia, is granted, subject 
to governing criteria applicable to the payment of monetary 
benefits.


REMAND

In addition to the claims discussed above, the veteran has 
also claimed entitlement to TDIU benefits.  However, the 
instant decision granted a separate 10 percent rating for an 
abdominal scar.  Because the number of the veteran's service-
connected disabilities and the veteran's combined disability 
evaluation has been altered, the Board finds it appropriate 
that his TDIU claim be re-evaluated prior to appellate 
adjudication.  

Accordingly, the case is REMANDED for the following 
action: 

1.  Schedule the veteran for a VA 
examination to obtain a clinical opinion 
as to whether it is at least as likely as 
not that the veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected disabilities, to include the 
newly service-connected abdominal scar.  
The claims folder must be made available 
to the examiner in conjunction with the 
examination.

2.  Thereafter, readjudicate the issue of 
entitlement to TDIU on appeal, 
considering the newly granted separate 10 
percent rating for an abdominal scar and 
all evidence of record.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate Supplemental 
Statement of the Case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
Claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B and 7112 (West 
Supp. 2007).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


